






Amendment to the
Hertz Global Holdings, Inc.
Severance Plan for Senior Executives


Hertz Global Holdings, Inc. currently maintains the Hertz Global Holdings, Inc.
Severance Plan for Senior Executives (the “Plan”). Pursuant to the powers of
amendment in Section 7.01 of the Plan, effective as of February 25, 2016, Hertz
Global Holdings, Inc. hereby amends the Plan in the following manner:


Annex A of the Plan is amended and restated to read as follows:
Annex A
Positions
Severance Factor
Severance Period
Group President RAC International
2.0
24 months
Chief Executive Officer, Senior Executive Vice President, Executive Vice
President
1.5
18 months







